Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 29, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  151053 (65)                                                                                         Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  CITY OF HOLLAND,                                                                                       David F. Viviano
            Plaintiff-Appellee,                                                                      Richard H. Bernstein,
                                                                                                                     Justices

  v                                                                SC: 151053
                                                                   COA: 315541
                                                                   Ottawa CC: 12-002758-CZ
  CONSUMERS ENERGY COMPANY,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion to disqualify is considered, and it is DENIED.
  The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 29, 2015
         t0422
                                                                              Clerk